          Case 1:20-cr-00026-NONE-SKO Document 37 Filed 08/13/20 Page 1 of 2

 1 McGREGOR W. SCOTT
   United States Attorney
 2 MICHAEL G. TIERNEY
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                            CASE NO. 1:20-CR-00026
11
                                   Plaintiff,
12                                                        18 U.S.C. § 113(a)(4)- Assault by Striking, Beating,
                            v.                            or Wounding
13
     JOSHUA S. LEONARD,
14
                                  Defendant.
15

16

17                                S U P E R S E D I NG I N F O R M A T I O N

18 COUNT ONE: [18 U.S.C. § 113(a)(4)- Assault by Striking, Beating, or Wounding]

19          The United States Attorney Charges that:
20
                                                JOSHUA S. LEONARD
21
     Defendant herein, as follows:
22

23               On or about January 2, 2020, in Yosemite National Park, within the State and Eastern

24 District of California and within the special maritime and territorial jurisdiction of the United States, did

25 assault F.W. by striking F.W.

26 All in violation of Title 18, United States Code, Section 113(a)(4).

27

28


      INDICTMENT                                          1
         Case 1:20-cr-00026-NONE-SKO Document 37 Filed 08/13/20 Page 2 of 2

 1 Dated: August 13, 2020                   McGREGOR W. SCOTT
                                            Acting United States Attorney
 2

 3

 4

 5                                          By
                                            Michael G. Tierney
 6                                          Assistant U.S. Attorney

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     INDICTMENT                             2
